UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6116



ROBERT LEE BROCK, a/k/a Two Souls Walker,

                                            Plaintiff - Appellant,

          versus

RON ANGELONE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-95-1194-2)


Submitted:   May 16, 1996                   Decided:   May 21, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Lee Brock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint and denying his Fed.

R. Civ. P. 59 motion. Both orders are properly before the court.

Dove v. CODESCO, 569 F.2d 807, 810 (4th Cir. 1978). We have re-
viewed the record and the district court's opinions and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Brock v. Angelone, No. CA-95-1194-2 (E.D. Va.
Dec. 28, 1995; Jan. 17, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2